Citation Nr: 0011746	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a seizure disorder.  

Entitlement to service connection for a personality disorder.  

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty in the Marines from October 
1972 to May 1975 and he also has reported National Guard 
service from 1978 to 1992, performing active duty from 
November 1990 to November 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the October 1994 rating decision.  Service 
connection was denied for seizure disorder as not shown in 
service on in the initial postservice year.  Service 
connection was denied for personality disorder diagnosed as 
immature, hysterical personality as not a disability.  
Service connection was denied for an anxiety disorder since 
no such disability was diagnosed in active service.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its January 1998 
remand.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
nexus between a current diagnosis of seizures and injury or 
disease noted during active service.  

2.  A seizure disorder existed prior to the periods of active 
service and did not undergo an increase in underlying 
disability during either period.  

3.  A personality disorder is not considered an injury or 
disability.  

4.  The veteran has not presented competent evidence of a 
nexus between current psychiatric disability and injury or 
disease noted during his active service.  

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a seizure 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  

2.  Service connection is not warranted for a personality 
disorder.  38 C.F.R. § 3.303(c) (1999).  

3.  The veteran's claim for service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has seizure disorder, a 
personality disorder and an acquired psychiatric disability 
related to his active service and has provided testimony 
consistent with these contentions.  He is advised that where 
the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish well-grounded claims for service 
connection.  

Seizure Disorder.  

The veteran contends that he currently has a seizure disorder 
that existed prior to his periods of active service but was 
aggravated therein.  A review of the clinical record shows 
that the veteran currently has a diagnosis of a seizure 
disorder as indicated on the reports of private treatment.  
For example records dated from January 1992 contain that 
diagnosis.  

The veteran's service medical records contain references to a 
seizure disorder as well, particularly during the last period 
of active service.  Significantly, the report of the 
February 25, 1991 neurological consultation shows that the 
veteran presented a history of a seizures since age 6.  
Incidentally, records compiled during the first period of 
active service appear to associate symptoms described therein 
with emotional factors. 

A veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1137.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  

In the veteran's case, several attempts have been made to 
obtain additional service medical records.  Ultimately, the 
veteran provided some original service medical records in 
July 1998.  The record does not contain, however, a report of 
examination at the veteran's entry into either period of 
active duty.  Consequently, the presumption of soundness does 
not attach.  The Board also notes that during active military 
service in 1991 the veteran reported a preservice history of 
seizures dating from age 6.  He currently contends that the 
condition existed prior to active service and that it was 
aggravated therein. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  In this case there is not any indication of an 
augmentation in the severity of the veteran's condition 
during service, only an indication that treatment was 
provided therein.  The United States Court of Veterans 
Appeals has held that temporary or intermittent inservice 
flare-ups of a preservice condition without evidence of 
worsening of the underlying condition are not sufficient to 
be considered aggravation in service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  

It is also significant to note there are no postservice 
treatment records reflecting treatment for a seizure disorder 
following the veteran's separation from his first period of 
active service.  Likewise, I note that the normal findings 
with treatment were noted on neurological examination 
conducted in January 1992, immediately after the veteran's 
separation from his second period of active military service.  
Likewise, the report of the 1994 VA examination shows that 
there had been a 1 1/2 to 2 year interval between the date of 
the examination and the last convulsive seizure.  The 
diagnosis was past history of grand mal seizures without any 
current seizure disorder despite continuation of 
anticonvulsive therapy.  In view of the foregoing, I find 
that the presumption of aggravation is not applicable in the 
veteran's case, as there is no indication of a worsening of 
the veteran's seizure condition by his active service.  See, 
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

Moreover, the veteran has not presented competent evidence of 
a nexus between a current seizure disorder and injury or 
disease noted during the veteran's active.  In view of the 
foregoing, I find that the veteran has not presented a well 
grounded claim with respect to service connection for a 
seizure disorder.  Consequently, no duty to assist the 
veteran is triggered under the provisions of 
38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

A personality disorder.  

Personality disorders are not diseases or injuries under the 
meaning of law pertaining to compensation benefits.  
38 C.F.R. § 3.303(C).  Consequently, should current evidence 
demonstrate that the veteran suffers from such a condition, 
his claim for service connection would have no legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

An acquired psychiatric disorder.  

The veteran satisfies the initial criterion for establishing 
a well-grounded claim. as there is current evidence of 
anxiety disorder as reflected on the report of the August 
1994 VA examination.  Likewise, the reports of private 
treatment from 1992 show treatment for major depression with 
psychotic features.  

During the veteran's first period of active service, he was 
found to have anxiety reaction associated with outbursts of 
agitation, loss of control and combative behavior 
demonstrated in January 1975.  Also, hysterical neurosis is 
noted in a February 1975 entry.  

I note that the veteran's claim must fail as there is no 
competent medical evidence that would establish a nexus 
between the current diagnoses and injury or disease during 
his active service.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

For the reasons set forth in Clyburn v. West, 12 Vet. App. 
296 (1999), this case is distinguishable from Falzone v. 
Brown, 8 Vet. App. 398 (1996), where the Court held that lay 
evidence of continued foot pain coupled with in-service and 
current diagnoses of pes planus were sufficient to render a 
claim well grounded under the continuity-of-symptomatology 
provisions of section 3.303(b).  In Clyburn the Court stated 
that the cause of the appellant's current stomach disorder 
did not present an issue that may be satisfied by lay 
testimony.  Unlike in Falzone, where visual observation by a 
lay person was sufficient to establish the existence of flat 
feet, the cause of an aching stomach is not a matter that is 
visually observable.  Moreover, the Court stated that given 
the many possible causes of the appellant's stomach problems, 
neither he nor any other lay person could credibly testify as 
to the origin of his current condition.  Because the cause of 
the appellant's stomach pain was not a matter that would be 
observable by a lay person, medical evidence of a nexus 
between his current stomach condition and his continued 
symptomatology was required to well ground that claim.  See 
Hodges v. West, 13 Vet. App. 287 (2000).

By the same reasoning, I find that the type of disablement 
demonstrated by the veteran is not one that readily lends 
itself to visual observation by a lay person; the cause of 
psychiatric complaints is not visually observable.  Rather, 
due to the complexity of the type of disorder at issue here, 
a medical nexus is necessary.  In the absence of this type of 
evidence, I find that the veteran has not presented a well-
grounded claim with respect to service connection for an 
acquired psychiatric disorder.  In the absence of a well-
grounded or plausible claim, I find that no duty to assist 
the veteran is triggered under the provisions of 
38 U.S.C.A. § 5107.  
 
Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  


ORDER

The veteran's claim for service connection for a seizure 
disorder is not well grounded.  

The veteran's claim for service connection for a personality 
disorder is denied.  

The veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

